PER CURIAM.
We affirm. The burden of proof to support a finding of a special equity was on appellant. Tanner v. Tanner, 194 So.2d 702 (Fla.2d DCA 1967). The sufficiency of appellant’s showing in that regard depended upon the facts. It is well settled that the findings of the trier of fact, if supported by substantial evidence, are not to be disturbed on appeal. First National Bank of Daytona Beach v. Cobbett, 82 So.2d 870 (Fla.1955). Taken in the light most favorable to appel-lee, as required by Williams v. Williams, 177 So.2d 865 (Fla.3rd DCA 1965) we determine that the trial court’s findings do not constitute that abuse of discretion required by Canakaris v. Canakaris, 382 So.2d 1197 (1980) to warrant reversal.
WE THEREFORE AFFIRM.
MOORE, HERSEY and GLICKSTEIN, JJ., concur.